Adam Hanson OSB# 123355
adam@hansonwalgenkim.com
Young Walgenkim OSB #124900
young@hansonwalgenkim.com
HANSON & WALGENKIM, LLC
838 Commercial St NE
Salem, OR 97301
Tel. (503) 383-1496 || Fax (503) 766-6477

Justin M. Baxter, OSB # 992178
justin@baxterlaw.com
Baxter & Baxter, LLP
8835 SW Canyon Lane, Suite 130
Portland, Oregon 97225
Telephone (503) 297-9031
Facsimile (503) 291-9172

Attorneys for Plaintiff



                          IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON
                                    EUGENE DIVISION


JANA HERDER, individual                                       Civ. No. 6:18-cv-00529-MC

                             Plaintiff,                NOTICE OF APPEARANCE OF
        v.                                                           ATTORNEY

HUTCHINS IMPORTED MOTORS, INC,
dba LITHIA TOYOTA OF
SPRINGFIELD, a domestic corporation,

                             Defendant.


TO: CLERK OF THE COURT

AND TO: ALL PARTIES AND ATTORNEYS OF RECORD

       PLEASE TAKE NOTICE that Young Walgenkim of Hanson & Walgenkim

LLC has been retained as co-counsel to appear on behalf of Plaintiff in the above

 NOTICE OF APPEARANCE OF ATTORNEY– Page 1            Hanson & Walgenkim, LLC
                                                     838 Commercial St NE
 of 2                                                Salem, OR 97301
                                                     Tel. (503) 383-1496 || Fax (503)
captioned matter, and requests that notification of all filings and other activities in

the case be sent to young@hansonwalgenkim.com.

DATED: August 5, 2019

                                              /s/ Young Walgekim
                                              Young Walgenkim, OSB No. 124900
                                              young@hansonwalgenkim.com
                                              HANSON & WALGENKIM LLC
                                              838 Commercial St NE
                                              Salem, OR 97301
                                              Phone: 503-383-1496
                                              Fax: 503-766-6477
                                              Of Attorneys for Plaintiffs




 NOTICE OF APPEARANCE OF ATTORNEY– Page 2              Hanson & Walgenkim, LLC
                                                       838 Commercial St NE
 of 2                                                  Salem, OR 97301
                                                       Tel. (503) 383-1496 || Fax (503)
